DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  Claims 1, 3-5, and 15-17 have been amended.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/29/2022 and 6/22/2022 have been entered and considered by the examiner.  

Response to Arguments
Applicant’s arguments filed on 6/23/2022 regarding 35 U.S.C. 102 rejection of claims 15-18 and 20 have been fully considered but they are moot as the arguments do not apply to the current rejection.  Applicant’s arguments filed on 6/23/2022 regarding 35 U.S.C. 103 rejection of claims 1-9, 11, 13, and 14 have been fully considered but they are not persuasive.
Claim Rejections - 35 U.S.C. §103.
Regarding claim 1, Applicant argued, "As can be seen, although Geng in its Fig. 4 and Fig. 5 shows OFDMA numerology 400 and 500 for an 80 MHz building block, such is not the same as or equivalent to having combinations of one RU of size 26 and another RU of size 106 (RU26+RU106) within an 80-MHz frequency segment, much less about transmitting a processed data to a receiving entity over at least some of a plurality of resource units (RUs) comprising with combinations of one RU of size 26 and another RU of size 106 (RU26+RU106) within an 80-MHz frequency segment. Thus, Geng fails to disclose a method involving processing data in a service data unit (SDU) and transmitting the processed data to a receiving entity over at least some of a plurality of resource units (RUs) comprising combinations of one RU of size 26 and another RU of size 106 (RU26+RU106) within an 80-MHz frequency segment. In other words, Geng is deficient with respect to Claim 1. Yang fails to remedy at least the above-identified deficiency of Geng with respect to Claim 1 as there is also no disclosure in Yang about combinations of one RU of size 26 and another RU of size 106 (RU26+RU106) within an 80-MHz frequency segment, much less about transmitting a processed data to a receiving entity over at least some of a plurality of resource units (RUs) comprising with combinations of one RU of size 26 and another RU of size 106 (RU26+RU106) within an 80-MHz frequency segment. Thus, Geng and Yang, even when combined, fail to teach or suggest a method as recited in Claim 1” (Pages 20 and 25-26 of Reply).  
Examiner respectfully disagrees.  As stated in the previous Office action, Geng teaches “FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots” (Office action page 1 and Geng at Paras. 0009-0010), which suggests that 26-tine and 106-tone RUs can be combined in a 80 MHz building block. Yang further teaches “the tone plan 600 may include one or more one tone RUs 610 (for example, used for transmitting control information, synchronization information, or as guard periods), one or more two tone RUs 615 (for example, used for transmitting control information, synchronization information, or as guard periods), one or more 13 tone RUs 620 (for example, used for transmitting control information, synchronization information, or as guard periods), one or more 26 tone RUs 625, one or more 52 tone RUs 630, one or more 102+4 RUs 635 (for example, 106 tone RUs), one or more 242 tone RUs 640, and a 996 tone RU 645. In some implementations, tone plan 600 may be used for an HE system using 80 MHz (that is, an HE80 system)” (Para. 0113 and Fig. 6); and “the RU aggregation combination may include combining a 26 tone sized RU and a 106 tone sized RU (RU26+106 aggregation combination)” (Para. 0119 and Fig. 6), which shows the third line in Fig. 6 of 26 and 106 tone RU aggregated combinations.  Therefore, Geng suggests the 26 and 106 RU combinations being used in an 80 MHz frequency segment and Yang explicitly shows that the 26 tone and 106 tone can be an aggregated combination in the 80 MHz frequency segment.
Thus, the combination of references Geng and Yang teach Applicant’s amended claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al  (US 2018/0248591) IDS of WO2017/044591 provided by Applicant in view of Yang et al (US 2021/0160889 A1) support provided by provisional.
Regarding claim 1, Geng teaches a method (Abstract), comprising:
processing data (Fig. 7; Paras 0003 and 0080-0089; transmitter may determine an allocation of encoded bits of the plurality of spatial streams to a plurality of interleavers. The allocation of encoded bits may be based on a RU configuration. Each of the plurality of interleavers may be associated with one or more RUs of multiple RUs associated with the transmission. The multiple RUs may be non-contiguous and/or unequal in size. The transmitter may allocate the encoded bits to the plurality of interleavers based on the determined allocation; i.e. the spatial streams are interleaved/processed); and 
transmitting the processed data to a receiving entity over at least some of a plurality of resource units (RUs) (Fig. 7; Paras 0003 and 0080-0089; The allocation of encoded bits may be based on a RU configuration. Each of the plurality of interleavers may be associated with one or more RUs of multiple RUs associated with the transmission. The multiple RUs may be non-contiguous and/or unequal in size. The transmitter may allocate the encoded bits to the plurality of interleavers based on the determined allocation; The transmitter may send the transmission to the STA),
wherein the processing of the data comprises: performing tone mapping by using one joint tone interleaver on one or more combinations of multiple RUs of the plurality of RUs within one frequency segment of a predefined bandwidth; or performing tone mapping by using multiple tone interleavers on the one or more combinations of multiple RUs of the plurality of RUs over multiple frequency segments of the predefined bandwidth (Figs. 3-7; Paras 0003 and 0077-0089; transmitter may determine an allocation of encoded bits of the plurality of spatial streams to a plurality of interleavers. The allocation of encoded bits may be based on a RU configuration. Each of the plurality of interleavers may be associated with one or more RUs of multiple RUs associated with the transmission. The multiple RUs may be non-contiguous and/or unequal in size. The transmitter may allocate the encoded bits to the plurality of interleavers based on the determined allocation; A RU may include one or more tones that are allocated over a particular space/frequency block of the OFDMA numerology; joint interleaver for multiple RU allocation may be provided; i.e. the tones can be mapped to various frequencies based on the numerology. Fig. 3 shows the mapping for 40 MHz while Figs. 4 and 5 show it for 80 MHz and there may be a single joint interleaver or multiple interleavers to map the tones over these frequencies).
However, while Geng teaches the mapping of data onto tones/RUs which one of ordinary skill in the art would include the data being an SDU based on the 802.11 standards and Figs. 4 and 5 appear to show 26 and 106 tone RUs but the drawing doesn’t explicitly state this, he does not explicitly disclose processing data in a service data unit (SDU) and over at least some of a plurality of resource units (RUs) comprising combinations of one RU of size 26 and another RU of size 106 (RU26+RU106) within an 80-MHz frequency segment.
Yang teaches methods, devices and systems for data parsing for resource unit (RU) aggregation (Abstract).  He further teaches processing data in a service data unit (SDU) (Para. 0112; wireless communication device (for example, the AP 102-a, the STA 104-a) may implement the data parsing and encoding scheme for distributing and encoding information bits of a PSDU data payload. In some examples, the wireless device may encode the set of information bits at the PHY layer and subsequently may distribute the encoded set of information bits based on a data parsing scheme. The encoding may correspond to a joint encoding in the RU aggregation, in which each RU may have the same coding rate. In other examples, the wireless device may distribute the information bits of the data payload to the multiple RUs of the aggregation and perform separate encoding and interleaving for each RU) and 
over at least some of a plurality of resource units (RUs) comprising combinations of one RU of size 26 and another RU of size 106 (RU26+RU106) within an 80-MHz frequency segment (Fig. 6; Paras. 0113 and 0119; the tone plan 600 may include one or more one tone RUs 610 (for example, used for transmitting control information, synchronization information, or as guard periods), one or more two tone RUs 615 (for example, used for transmitting control information, synchronization information, or as guard periods), one or more 13 tone RUs 620 (for example, used for transmitting control information, synchronization information, or as guard periods), one or more 26 tone RUs 625, one or more 52 tone RUs 630, one or more 102+4 RUs 635 (for example, 106 tone RUs), one or more 242 tone RUs 640, and a 996 tone RU 645. In some implementations, tone plan 600 may be used for an HE system using 80 MHz (that is, an HE80 system); the RU aggregation combination may include combining a 26 tone sized RU and a 106 tone sized RU (RU26+106 aggregation combination); i.e. the third line of tone locations shows 26 and 106 tone RU aggregated combinations). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yang with the teachings as in Geng.  The motivation for doing so would have been to promote increased spectral efficiency and signaling throughput over non-adjacent RUs within a wireless channel (Yang at para. 0070).
Regarding claim 2, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the predefined bandwidth is 80 MHz (Figs. 3-6; Paras 0003 and 0077-0089; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots).  
Regarding claim 3, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the one or more combinations of multiple RUs comprise a pair of RUs within a 20-MHz frequency segment with the pair of RUs comprising the RU of size 26 and another RU of size 52, and wherein the pair of RUs are adjacent and non-overlapping with respect to each other and separated by one or more unused tones (Figs. 2-6; Para 0067 and 0076-0089; FIG. 2 is an example of OFDMA numerology 200 for a 20 MHz building block. A 20 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots and 106-tone with 4 pilots. As an example, there may be 7 DC Nulls and (6,5) guard tones (e.g., 6 guard tones on the left hand side and 5 guard tones on the right hand side); in 802.11ac. 40 MHz and 80 MHz channels may be formed, for example, by combining contiguous 20 MHz channels; i.e. the Nulls or guard tones would read on the unused tones).  
Regarding claim 4, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the one or more combinations of multiple RUs comprise a pair of RUs within a 20-MHz frequency segment with the pair of RUs comprising the RU of size 26 and the RU of size 106, and wherein the pair of RUs are adjacent and non-overlapping with respect to each other and separated by one or more unused tones (Figs. 2-6; Para 0067 and 0076-0083; FIG. 2 is an example of OFDMA numerology 200 for a 20 MHz building block. A 20 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots and 106-tone with 4 pilots. As an example, there may be 7 DC Nulls and (6,5) guard tones (e.g., 6 guard tones on the left hand side and 5 guard tones on the right hand side); i.e. Fig. 2 shows pairs of 26, 52, and 106 tone mappings).  
Regarding claim 5, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the one or more combinations of multiple RUs comprise a combination of a first RU and a second RU within the 80-MHz frequency segment, wherein the first RU comprises a RU of size 242 or 484, and wherein the second RU comprises a RU of size 242 (Figs. 2-6; Para 0078-0083; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; i.e. Figs. 4 and 5 show multiples of 242 and 484 tone mappings).  
Regarding claim 6, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the one or more combinations of multiple RUs comprise a plurality of groups of one or more RUs over multiple 80-MHz frequency segments with each of the groups being within a respective one of the multiple 80-MHz frequency segments (Figs. 2-6; Para 0067 and 0078-0083; A 160 MHz channel may be formed, for example, by combining eight contiguous 20 MHz channels or by combining two non-contiguous 80 MHz channels, which may be referred to as an 80+80 configuration; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; i.e. multiple 80 MHz segments can be joined together).  
Regarding claim 7, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the plurality of groups of one or more RUs comprise at least a first group of one or more RUs and a second group of one or more RUs, and wherein: the first group of one or more RUs comprises a RU of size 484, and the second group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 242 and another RU of size 242, and the second group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the second group of one or more RUs comprises one RU of size 484 and another RU of size 242, or the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the second group of one or more RUs comprises a RU of size 996 (Figs. 2-6; Para 0067 and 0078-0083; A 160 MHz channel may be formed, for example, by combining eight contiguous 20 MHz channels or by combining two non-contiguous 80 MHz channels, which may be referred to as an 80+80 configuration; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; OFDMA RU sizes (e.g., 802.11ax OFDMA RU sizes) may include one or more of: 26, 52, 106, 242, 484, or 996×½ tones; i.e. Fig. 5 shows the different tone sizes can be mixed and matched based on available tones so one 80 MHz segment may have 2 484 tone groups while another can have a 996 tone group).  
Regarding claim 8, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the plurality of groups of one or more RUs comprise at least a first group of one or more RUs, a second group of one or more RUs, a third group of one or more RUs and a fourth group of one or more RUs, and wherein: the first group of one or more RUs comprises a RU of size 484, the second group of one or more RUs comprises a RU of size 996, the third group of one or more RUs comprises a RU of size 484, and the fourth group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, the second group of one or more RUs comprises a RU of size 996, the third group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the fourth group of one or more RUs comprises a RU of size 996, or the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, the second group of one or more RUs comprises one RU of size 484 and another RU of size 242, the third group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the fourth group of one or more RUs comprises one RU of size 484 and another RU of size 242 (Figs. 2-6; Para 0067 and 0078-0083; A 160 MHz channel may be formed, for example, by combining eight contiguous 20 MHz channels or by combining two non-contiguous 80 MHz channels, which may be referred to as an 80+80 configuration; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; OFDMA RU sizes (e.g., 802.11ax OFDMA RU sizes) may include one or more of: 26, 52, 106, 242, 484, or 996×½ tones; i.e. Fig. 5 shows the different tone sizes can be mixed and matched based on available tones so one 80 MHz segment may have 2 484 tone groups while another can have a 996 tone group) and Yang further teaches the tone mapping may be combined into a 320 Mhz channel (Para. 0005), which would then allow the mix and matching to obtain the tone map sizes listed.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yang with the teachings as in Geng.  The motivation for doing so would have been to promote increased spectral efficiency and signaling throughput over non-adjacent RUs within a wireless channel (Yang at para. 0070).
Regarding claim 9, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the performing of tone mapping by using the one joint tone interleaver on the one or more combinations of multiple RUs of the plurality of RUs within one frequency segment comprises performing the tone mapping by using the one joint tone interleaver on one or more combinations of multiple RUs each of a size less than a size of 242 (Figs. 2-7; Paras 0003 and 0077-0089; A RU may include one or more tones that are allocated over a particular space/frequency block of the OFDMA numerology; joint interleaver for multiple RU allocation may be provided; i.e. the tones can be mapped to various frequencies based on the numerology. Fig. 3 shows the mapping for 40 MHz with multiple 26 and 52 tones using a single joint interleaver).  
Regarding claim 11, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the performing of tone mapping by using the one joint tone interleaver on the one or more combinations of multiple RUs of the plurality of RUs within one frequency segment comprises performing the tone mapping by using the one joint tone interleaver on one or more combinations of multiple RUs each of a size greater than or equal to a size of 242, and wherein the multiple RUs are within one contiguous 80-MHz frequency segment (Figs. 2-7; Paras 0003 and 0077-0089; i.e. Fig. 4 shows the mappings of multiple 242 and 484 segments in an 80Mhz frequency segment).  
Regarding claim 13, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the performing of tone mapping by using the multiple tone interleavers on the one or more combinations of multiple RUs of the plurality of RUs over multiple frequency segments comprises performing tone mapping by using two separate tone interleavers on the one or more combinations of multiple RUs of the plurality of RUs over two separate 80-MHz frequency segments (Figs. 3-7; Paras 0003 and 0080-0089; transmitter may determine an allocation of encoded bits of the plurality of spatial streams to a plurality of interleavers. The allocation of encoded bits may be based on a RU configuration. Each of the plurality of interleavers may be associated with one or more RUs of multiple RUs associated with the transmission. The multiple RUs may be non-contiguous and/or unequal in size. The transmitter may allocate the encoded bits to the plurality of interleavers based on the determined allocation; A 160 MHz channel may be formed, for example, by combining eight contiguous 20 MHz channels or by combining two non-contiguous 80 MHz channels, which may be referred to as an 80+80 configuration; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block).  
Regarding claim 14, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the one or more combinations of multiple RUs comprise a first group of one or more RUs and a second group of one or more RUs, and wherein: the first group of one or more RUs comprises a RU of size 484, and the second group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 242 and another RU of size 242, and the second group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the second group of one or more RUs comprises one RU of size 484 and another RU of size 242, or the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the second group of one or more RUs comprises a RU of size 996 (Figs. 2-6; Para 0067 and 0078-0083; A 160 MHz channel may be formed, for example, by combining eight contiguous 20 MHz channels or by combining two non-contiguous 80 MHz channels, which may be referred to as an 80+80 configuration; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; OFDMA RU sizes (e.g., 802.11ax OFDMA RU sizes) may include one or more of: 26, 52, 106, 242, 484, or 996×½ tones; i.e. Fig. 5 shows the different tone sizes can be mixed and matched based on available tones).  
Regarding claim 15, Geng teaches a method (Abstract), comprising:
processing data by interleaving the data over at least some of a plurality of resource units (RUs) by (Fig. 7; Paras 0003 and 0080-0089; transmitter may determine an allocation of encoded bits of the plurality of spatial streams to a plurality of interleavers. The allocation of encoded bits may be based on a RU configuration. Each of the plurality of interleavers may be associated with one or more RUs of multiple RUs associated with the transmission. The multiple RUs may be non-contiguous and/or unequal in size. The transmitter may allocate the encoded bits to the plurality of interleavers based on the determined allocation; i.e. the spatial streams are interleaved/processed):
interleaving one or more combinations of multiple RUs of the plurality of RUs by using one joint interleaver, in an event that a size of each RU of the multiple RUs is less than a predefined size; or interleaving the one or more combinations of the multiple RUs of the plurality of RUs by using the one joint interleaver, in an even that a size of each RU of the multiple RUs is greater than or equal to the predefined size, responsive to the multiple RUs being within one contiguous frequency segment of a predefined bandwidth; or interleaving the one or more combinations of the multiple RUs of the plurality of RUs by using multiple tone interleavers responsive to the multiple RUs being over multiple frequency segments of the predefined bandwidth (Figs. 3-7; Paras 0003 and 0077-0089; transmitter may determine an allocation of encoded bits of the plurality of spatial streams to a plurality of interleavers. The allocation of encoded bits may be based on a RU configuration. Each of the plurality of interleavers may be associated with one or more RUs of multiple RUs associated with the transmission. The multiple RUs may be non-contiguous and/or unequal in size. The transmitter may allocate the encoded bits to the plurality of interleavers based on the determined allocation; A RU may include one or more tones that are allocated over a particular space/frequency block of the OFDMA numerology; joint interleaver for multiple RU allocation may be provided; i.e. the tones can be mapped to various frequencies based on the numerology. Fig. 3 shows the mapping for 40 MHz while Figs. 4 and 5 show it for 80 MHz and there may be a single joint interleaver or multiple interleavers to map the tones over these frequencies); and 
transmitting the processed data to a receiving entity over at least some of a plurality of resource units (RUs) (Fig. 7; Paras 0003 and 0080-0089; The allocation of encoded bits may be based on a RU configuration. Each of the plurality of interleavers may be associated with one or more RUs of multiple RUs associated with the transmission. The multiple RUs may be non-contiguous and/or unequal in size. The transmitter may allocate the encoded bits to the plurality of interleavers based on the determined allocation; The transmitter may send the transmission to the STA).
However, while Geng in Figs. 4 and 5 appear to show 26 and 106 tone RUs but the drawing doesn’t explicitly state this, he does not explicitly disclose with combinations of one RU of size 26 and another RU of size 106 (RU26+RU106) within an 80-MHz frequency segment.
Yang teaches methods, devices and systems for data parsing for resource unit (RU) aggregation (Abstract).  He further teaches with combinations of one RU of size 26 and another RU of size 106 (RU26+RU106) within an 80-MHz frequency segment (Fig. 6; Paras. 0113 and 0119; the tone plan 600 may include one or more one tone RUs 610 (for example, used for transmitting control information, synchronization information, or as guard periods), one or more two tone RUs 615 (for example, used for transmitting control information, synchronization information, or as guard periods), one or more 13 tone RUs 620 (for example, used for transmitting control information, synchronization information, or as guard periods), one or more 26 tone RUs 625, one or more 52 tone RUs 630, one or more 102+4 RUs 635 (for example, 106 tone RUs), one or more 242 tone RUs 640, and a 996 tone RU 645. In some implementations, tone plan 600 may be used for an HE system using 80 MHz (that is, an HE80 system); the RU aggregation combination may include combining a 26 tone sized RU and a 106 tone sized RU (RU26+106 aggregation combination); i.e. the third line of tone locations shows 26 and 106 tone RU aggregated combinations). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yang with the teachings as in Geng.  The motivation for doing so would have been to promote increased spectral efficiency and signaling throughput over non-adjacent RUs within a wireless channel (Yang at para. 0070).
Regarding claim 16, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the interleaving of the one or more combinations of the multiple RUs of the plurality of RUs by using the one joint interleaver comprises interleaving a pair of RUs within a 20-MHz frequency segment by using the one joint interleaver with the pair of RUs comprising the RU of size 26 and another RU of size 52 or 106, and wherein the pair of RUs are adjacent and non-overlapping with respect to each other and separated by one or more unused tones (Figs. 2-6; Para 0067 and 0076-0083; FIG. 2 is an example of OFDMA numerology 200 for a 20 MHz building block. A 20 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots and 106-tone with 4 pilots. As an example, there may be 7 DC Nulls and (6,5) guard tones (e.g., 6 guard tones on the left hand side and 5 guard tones on the right hand side); i.e. Fig. 2 shows pairs of 26, 52, and 106 tone mappings and the Nulls or guard tones would read on the unused tones).  
Regarding claim 17, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the interleaving of the one or more combinations of the multiple RUs of the plurality of RUs by using the one joint interleaver comprises interleaving a combination of a first RU and a second RU within the 80-MHz frequency segment by using the one joint interleaver, wherein the first RU comprises a RU of size 242 or 484, and wherein the second RU comprises a RU of size 242 (Figs. 2-6; Para 0078-0083; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; i.e. Figs. 4 and 5 show multiples of 242 and 484 tone mappings).  
Regarding claim 18, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the interleaving of the one or more combinations of the multiple RUs of the plurality of RUs by using the one joint interleaver comprises interleaving a plurality of groups of one or more RUs over multiple 80-MHz frequency segments by using the one joint interleaver, with each of the groups being within a respective one of the multiple 80-MHz frequency segments, wherein, in an event that the plurality of groups of one or more RUs comprise at least two groups of one or more RUs: a first group of one or more RUs comprises a RU of size 484, and a second group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 242 and another RU of size 242, and the second group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the second group of one or more RUs comprises one RU of size 484 and another RU of size 242, or the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the second group of one or more RUs comprises a RU of size 996 (Figs. 2-6; Para 0067 and 0078-0083; A 160 MHz channel may be formed, for example, by combining eight contiguous 20 MHz channels or by combining two non-contiguous 80 MHz channels, which may be referred to as an 80+80 configuration; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; OFDMA RU sizes (e.g., 802.11ax OFDMA RU sizes) may include one or more of: 26, 52, 106, 242, 484, or 996×½ tones; i.e. Fig. 5 shows the different tone sizes can be mixed and matched based on available tones so one 80 MHz segment may have 2 484 tone groups while another can have a 996 tone group), and
wherein, in an event that the plurality of groups of one or more RUs comprise at least four groups of one or more RUs: a first group of one or more RUs comprises a RU of size 484, a second group of one or more RUs comprises a RU of size 996, a third group of one or more RUs comprises a RU of size 484, and a fourth group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, the second group of one or more RUs comprises a RU of size 996, the third group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the fourth group of one or more RUs comprises a RU of size 996, or the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, the second group of one or more RUs comprises one RU of size 484 and another RU of size 242, the third group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the fourth group of one or more RUs comprises one RU of size 484 and another RU of size 242 (From Ex parte Schulhauser, when a method claim can take two alternate paths and only one is claimed, the prior art only needs to teach one of the alternate paths. In this case, the first set of limitation is taught by the prior art so no rejection is needed for this second set of limitation.  For compact prosecution purposes, if this claim is rewritten to require both alternative, this claim would be rejected by a 103 rejection similar to claim 8 below).  
Regarding claim 20, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the interleaving of the one or more combinations of the multiple RUs of the plurality of RUs by using multiple tone interleavers comprises interleaving by using two separate tone interleavers on the one or more combinations of multiple RUs of the plurality of RUs over two separate 80-MHz frequency segments, wherein the one or more combinations of multiple RUs comprise a first group of one or more RUs and a second group of one or more RUs, and wherein: the first group of one or more RUs comprises a RU of size 484, and the second group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 242 and another RU of size 242, and the second group of one or more RUs comprises a RU of size 996, the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the second group of one or more RUs comprises one RU of size 484 and another RU of size 242, or the first group of one or more RUs comprises one RU of size 484 and another RU of size 242, and the second group of one or more RUs comprises a RU of size 996 (Figs. 2-6; Para 0067 and 0078-0083; A 160 MHz channel may be formed, for example, by combining eight contiguous 20 MHz channels or by combining two non-contiguous 80 MHz channels, which may be referred to as an 80+80 configuration; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; OFDMA RU sizes (e.g., 802.11ax OFDMA RU sizes) may include one or more of: 26, 52, 106, 242, 484, or 996×½ tones; i.e. Fig. 5 shows the different tone sizes can be mixed and matched based on available tones so one 80 MHz segment may have a 484 tone groups while another can have a 996 tone group).  

Claims 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al  (US 2018/0248591) IDS of WO2017/044591 provided by Applicant in view of Yang et al (US 2021/0160889 A1) support provided by provisional further in view of Yang et al (US 2017/0126447 A1), herein after Yang2.
Regarding claim 10, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the one or more combinations of multiple RUs comprise a first group of one or more RUs and a second group of one or more RUs, and wherein: the first group of one or more RUs comprises one RU of size 52 and another RU of size 26, and the second group of one or more RUs comprises one RU of size 106 and another RU of size 26 (Figs. 2-6; Para 0067 and 0078-0083; i.e. Fig. 3 shows groups of 26 and 52 in one set of tones and 106 and 26 in another groups of tones. Fig. 6 also shows that for 52 tones, the DTM would be 3 and for 106 tones, the DTM would be 6) and Yang further teaches a first tone mapping distance (DTM) corresponding to the first group of one or more RUs is 3 or 6, and a second DTM corresponding to the second group of one or more RUs is 6 (Fig. 6; Paras 0117-0128 and 0177; In some examples, the distance to tone mapping value is six and the allocated set of resource units includes a twenty-six tone resource unit and a one hundred six tone resource unit; i.e. Table 1 shows that when the RU size is 106, the DTM would be 6 and when the size is 52, the DTM would be 3).  
However, while Geng and Yang teach the use of Dtm (Para. 0100), they do not specifically disclose a first tone mapping distance with dual-carrier modulation (DTM_DCM) corresponding to the first group of one or more RUs is 3, and a second DTM_DCM corresponding to the second group of one or more RUs is 3.
Yang2 teaches an apparatus configured to provide wireless communication (Abstract).  He further teaches a first tone mapping distance with dual-carrier modulation (DTM_DCM) corresponding to the first group of one or more RUs is 3, and a second DTM_DCM corresponding to the second group of one or more RUs is 3 (Fig. 9; Paras 0120-0127; i.e. Fig. 9 shows different possibilities for DTM_DCM and along with the formulas and table from Geng and Yang, different values for different combinations of RU sizes combined would produce the various values as Applicant only provides a table with numbers and provides no knowledge of how to obtain each of these values for the various combinations).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chen with the combination of references Geng and Yang.  The motivation for doing so would have been to improving communication efficiency in wireless networks (Yang2 at para. 0005).
Regarding claim 12, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the one or more combinations of multiple RUs comprise a first group of one or more RUs and a second group of one or more RUs, and wherein: the first group of one or more RUs comprises one RU of size 242 and another RU of size 242, and the second group of one or more RUs comprises one RU of size 242 and another RU of size 484 (Figs. 2-6; Para 0067 and 0078-0083; i.e. Fig. 5 shows groups of 242 and 242 in one set of tones and 242 and 484 in another groups of tones. Fig. 6 also shows that for 242 tones, the DTM would be 9 and for 484 tones, the DTM would be 12),
a first tone mapping distance (DTM) corresponding to the first group of one or more RUs is 12, and a second DTM corresponding to the second group of one or more RUs is 18 (Fig. 6; Paras 0117-0128 and 0177; In some examples, the distance to tone mapping value is six and the allocated set of resource units includes a twenty-six tone resource unit and a one hundred six tone resource unit; i.e. Table 1 shows that when the RU size is 242, the DTM would be 9 and when the size is 484, the DTM would be 12 but different values for different combinations of RU sizes combined would produce the various values as Applicant only provides a table with numbers and provides no knowledge of how to obtain each of these values for the various combinations).  
However, while Geng and Yang teach the use of Dtm (Para. 0100), they do not specifically disclose a first tone mapping distance with dual-carrier modulation (DTM_DCM) corresponding to the first group of one or more RUs is 9, and a second DTM_DCM corresponding to the second group of one or more RUs is 9.
Yang2 teaches an apparatus configured to provide wireless communication (Abstract).  He further teaches a first tone mapping distance with dual-carrier modulation (DTM_DCM) corresponding to the first group of one or more RUs is 9, and a second DTM_DCM corresponding to the second group of one or more RUs is 9 (Fig. 9; Paras 0120-0127; i.e. Fig. 9 shows different possibilities for DTM_DCM and along with the formulas and table from Geng and Yang, different values for different combinations of RU sizes combined would produce the various values as Applicant only provides a table with numbers and provides no knowledge of how to obtain each of these values for the various combinations).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chen with the combination of references Geng and Yang.  The motivation for doing so would have been to improving communication efficiency in wireless networks (Yang2 at para. 0005).
Regarding claim 19, the combination of references Geng and Yang teach the limitations of the previous claims.  Geng further teaches wherein the interleaving of the one or more combinations of the multiple RUs of the plurality of RUs by using the one joint interleaver comprises interleaving a first group of one or more RUs and a second group of one or more RUs of the plurality of RUs by using the one joint interleaver, wherein, in an event that the size of each RU of the multiple RUs is less than the predefined size: the first group of one or more RUs comprises one RU of size 52 and another RU of size 26, and the second group of one or more RUs comprises one RU of size 106 and another RU of size 26 Figs. 2-6; Para 0067 and 0078-0083; i.e. Fig. 3 shows groups of 26 and 52 in one set of tones and 106 and 26 in another groups of tones. Fig. 6 also shows that for 52 tones, the DTM would be 3 and for 106 tones, the DTM would be 6), and 
wherein, in an event that the size of each RU of the multiple RUs is greater than or equal to the predefined size and the multiple RUs are within one contiguous frequency segment of the predefined bandwidth: the first group of one or more RUs comprises one RU of size 242 and another RU of size 242, and the second group of one or more RUs comprises one RU of size 242 and another RU of size 484 (Figs. 2-6; Para 0078-0083; FIG. 4 is an example of OFDMA numerology 400 for an 80 MHz building block. An 80 MHz OFDMA building block may be defined, for example, as 26-tone with 2 pilots, 52-tone with 4 pilots, 106-tone with 4 pilots, 242-tone with 8 pilots and 484-tone with 16 pilots; i.e. Figs. 4 and 5 show multiples of 242 and 484 tone mappings). Yang further teaches a first tone mapping distance (DIM) corresponding to the first group of one or more RUs is 3 or 6, and a second DIM corresponding to the second group of one or more RUs is 6 (Fig. 6; Paras 0117-0128 and 0177; In some examples, the distance to tone mapping value is six and the allocated set of resource units includes a twenty-six tone resource unit and a one hundred six tone resource unit; i.e. Table 1 shows that when the RU size is 106, the DTM would be 6 and when the size is 52, the DTM would be 3), and 
a first tone mapping distance (DTM) corresponding to the first group of one or more RUs is 12, and a second DTM corresponding to the second group of one or more RUs is 18 (Fig. 6; Paras 0117-0128 and 0177; In some examples, the distance to tone mapping value is six and the allocated set of resource units includes a twenty-six tone resource unit and a one hundred six tone resource unit; i.e. Table 1 shows that when the RU size is 242, the DTM would be 9 and when the size is 484, the DTM would be 12 but different values for different combinations of RU sizes combined would produce the various values as Applicant only provides a table with numbers and provides no knowledge of how to obtain each of these values for the various combinations). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yang with the teachings as in Geng.  The motivation for doing so would have been to promote increased spectral efficiency and signaling throughput over non-adjacent RUs within a wireless channel (Yang at para. 0070).
However, while Geng and Yang teach the use of Dtm (Para. 0100), they do not specifically disclose a first tone mapping distance with dual-carrier modulation (DTM_DCM) corresponding to the first group of one or more RUs is 3, and a second DTM_DCM corresponding to the second group of one or more RUs is 3.
Yang2 teaches an apparatus configured to provide wireless communication (Abstract).  He further teaches a first tone mapping distance with dual-carrier modulation (DTM_DCM) corresponding to the first group of one or more RUs is 9, and a second DTM_DCM corresponding to the second group of one or more RUs is 9 (Fig. 9; Paras 0120-0127; i.e. Fig. 9 shows different possibilities for DTM_DCM and along with the formulas and table from Geng and Yang, different values for different combinations of RU sizes combined would produce the various values as Applicant only provides a table with numbers and provides no knowledge of how to obtain each of these values for the various combinations).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chen with the combination of references Geng and Yang.  The motivation for doing so would have been to improving communication efficiency in wireless networks (Yang2 at para. 0005).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474